  Case 1:18-cv-05837-WFK-LB Document 5 Filed 11/20/18 Page 1 of 4 PageID #: 53



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X   Case No.: 18-cv-05837-WFK-LB
PROSPECT JV DEVELOPEMENT, LLC, PROSPECT
SHARP, LLC and HS PROSPECT, LLC,

                                       Plaintiffs,

                          -against-

ILLINOIS UNION INSURANCE COMPANY,

                                        Defendant.
---------------------------------------------------------------------X

                                      RULE 26(f) MEETING REPORT




 LEGAL\39110726\1
    Case 1:18-cv-05837-WFK-LB Document 5 Filed 11/20/18 Page 2 of 4 PageID #: 54



                                      RULE 26(f) MEETING REPORT

    CASE NAME: Prospect JV Development, LLC, et al. v. Illinois Union Ins. Co.
    DOCKET NO.: 18-cv-5837

    Have the parties met and conferred? Yes Date? November 15, 2018

    Date the Rule 26(a)(1) initial disclosures will be exchanged? November 27, 20181

                                             Proposed Discovery Plan

        1. Deadline for parties to provide properly executed authorizations/releases: N/A

        2. Deadline to join new parties or amend the pleadings: January 7, 2019

        3. Should any changes be made in the limitations on discovery imposed under the Federal
           Rules of Civil Procedure or by local rule?1 Yes No 

        4. Deadline to file any protective order: January 7, 2019

        5. The parties shall complete all fact discovery by: June 28, 2019

        6. The parties shall complete expert discovery, if necessary, by: August 30, 2019

        7. The parties shall file any pre-motion conference request by:2 September 30, 2019

        8. Should the Court hold an early settlement conference in this action?3 Yes  No

        9. Have the parties agreed to a plan regarding electronic discovery?4 Yes                  No 

        10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636?5
            (Answer no if any party declines to consent without indicating which party has declined)
                   Yes No 




    1
      If yes, the parties should be prepared to address the proposed changes at the initial conference.
    2
      The parties are reminded to comply with the individual rules of the presiding district court judge.
    3
      Prior to the initial conference, counsel shall discuss with their clients and their adversaries whether an
    early settlement conference, or other form of alternative dispute resolution, is appropriate in this case and
    be prepared to explain their reasons to the Court.
    4
      If yes, the parties shall file a letter detailing the parties’ proposed plan regarding electronic discovery.
    5
      The fillable consent form AO 85 is available at https://www.nyed.uscourts.gov/forms/all-
    forms/general_forms and must be signed by all parties and filed electronically.


1
 Per 10/22/18 Order, the parties were to exchange initial disclosures by 11/20/18. Due to a personal situation
affecting plaintiffs’ counsel, the parties have agreed to exchange their initial disclosures by 11/27/18.
    LEGAL\39110726\1
 Case 1:18-cv-05837-WFK-LB Document 5 Filed 11/20/18 Page 3 of 4 PageID #: 55



Dated: New York, New York
       November 20, 2018
                                         Respectfully,

                                        COZEN O’CONNOR


                                        By:        /s/ Melissa Brill
                                              Melissa Brill, Esq.
                                              Attorneys for Defendant
                                              Illinois Union Insurance Company
                                              45 Broadway, 16th Floor
                                              New York, NY 10006
                                              (212) 509-9400


                                        SCHER & SCHER, PLLC


                                        By:     /s/Daniel J. Scher
                                              (as authorized on November 20, 2018)
                                              Daniel J. Scher, Esq.
                                              Attorneys for Plaintiffs
                                              55 Water Mill Lane, Suite 400
                                              P.O. Box 376
                                              Great Neck, NY 11021




 LEGAL\39110726\1
 Case 1:18-cv-05837-WFK-LB Document 5 Filed 11/20/18 Page 4 of 4 PageID #: 56



                                CERTIFICATE OF SERVICE

I hereby certify that on November 20, 2018 I electronically filed the foregoing document with the

United States District Court Eastern District of New York by using the CM/ECF system.



                                                    /s/ Melissa Brill
                                                    Melissa Brill




 LEGAL\39110726\1
